Appeals by the defendant from two judgments of the County Court, Westchester County (Carey, J.), both rendered March 29, 1991, convicting him of driving while intoxicated as a felony under Superior Court Information No. 90-2088, and sodomy in the first degree under Superior Court Information No. 91-0153, upon his pleas of guilty, and imposing sentences.
Ordered that the appeals are dismissed.
There is ample evidence in the record to establish that the defendant agreed to the terms of the plea agreements, and *260that he did so voluntarily and with a full appreciation of the consequences. His waivers of his right to appeal were explicit, voluntary, knowing, and intelligent. Accordingly, the appeals are dismissed (see, People v Seaberg, 74 NY2d 1). Bracken, J. P., Sullivan, Harwood, Rosenblatt and Copertino, JJ., concur.